DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires a Nb content of 0.001-0.05 whereas claim 9 lists Nb as optionally included which is outside the range of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN-102953016-A), hereinafter Li.
	Regarding Claims 1-3, 5-8 and 10, Li teaches a steel including the elements shown in Table 1.
Table 1
Element
Claim 1

Li
Citation
Relationship
C
0.4-0.55
Claim 2: 0.41-0.48
0.45-0.55
P. 1 Par. 7
Within 1, Overlapping 2
Mn
0.1-0.5

0.2-1
P. 1 Par. 7
Overlapping 1
Si
0.05-0.35
Claim 3: 0.1-0.25
0.1-0.35
P. 1 Par. 7
Within 1, Overlapping 3
Mo
0.2-1
Claim 6: 0.5-1
0.1-0.8
P. 1 Par. 7
Overlapping 1 and 6
Al
0.2 or less

0.01-0.1
P. 1 Par. 7
Within
Cr
0.5 or less
Claim 5: 0-0.5
0.2-1
P. 1 Par. 7
Overlapping
Ni
2 or less
Claim 8: 1 or less
0.5-2
P. 1 Par. 7
Within 1, Overlapping 8
Cu
1 or less




Nb
0.001-0.05
Claim 10: 0.005-0.02
0.01-0.08
P. 1 Par. 7
Overlapping 1 and 10
Ti
0.001-0.05

0.001-0.06
P. 1 Par. 7
Overlapping
V
0.2 or less




B
0.01 or less

0.0005-0.004
P. 1 Par. 7
Within
W
1 or less




Co
1 or less










Relationship





Mn+Cr+Mo
0.4-2

0.5-2.8
By amounts above
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	It is noted that the optional elements Cu, V, W, and Co are not taught by Li which is within those elements being optionally present as claimed.
	The values above result in Li teaching a Mo content of 0.1-0.8, a Cr/2 value of 0.1-0.5, and a Mn/2 value of 0.1-0.5, which overlaps the claimed Mo ≥ Cr/2 (when Cr is present) and the claimed Mo ≥ Mn/2 of claim 1 and which overlaps the claimed Mo ≥ Cr and Mo ≥ Mn of claim 7.
	It is noted that Li additionally teaches P ≤ 0.015 (P. 1 Par. 10), S ≤ 0.006 (P. 1 Par. 11), 0.001-0.009 Mg (P. 2 Par. 6), and 0.001-0.009 Ca (P. 2 Par. 7) which constitute the claimed residual contents and unavoidable impurities. P. 17 L. 5-23 of the instant specification and claim 10 state that unavoidable impurities include P ≤ 0.02, S ≤ 0.02, and Ca ≤ 0.01, the ranges taught by Li are within these ranges, and Mg would constitute a “like” material to Ca since both form inclusions and are restricted to the same ranges in Li (P. 4 Par. 4-5).
	Li further teaches the steel having a high hardness of 650HB (P. 1 Par. 6) which is within the claimed the steel composition has a Vicker hardness of ≥630 Hv10 since the HB test results in lower values than the Hv test on the same steel.
	It is additionally noted that the processing according to the instant specification P. 6 is providing the composition, heating above Ac3, quenching, and an optional tempering.
	Li further teaches the processing including heating to 1000-1300˚C, quenching, and tempering (P. 4 Par. 9) which is within the claimed heating above Ac3, quenching and optional tempering.
	Since Li teaches the claimed composition and the processing according to the specification as well as the goal of high hardness, a person having ordinary skill in the art would further expect the high hardness of 650HB or more according to Li to fall within the claimed vicker hardness of 630Hv10 or more.

Claims 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichimiya et al. (JP-2012233252-A), hereinafter Ichimiya.
	Regarding Claims 1-3, 5-8 and 10, Ichimiya teaches a steel including the elements shown in Table 3.
Table 3
Element
Claim 1

Ichimiya
Citation
Relationship
C
0.4-0.55
Claim 2: 0.41-0.48
0.35-0.55
P. 2 Par. 3
Overlapping 1, Encompassing 2
Mn
0.1-0.5

0.4-1.5
P. 2 Par. 3
Overlapping 1
Si
0.05-0.35
Claim 3: 0.1-0.25
0.15-1
P. 2 Par. 3
Overlapping 1 and 3
Mo
0.2-1
Claim 6: 0.5-1
0.3-0.8
P. 2 Par. 3
Overlapping 1 and 6
Al
0.2 or less

0.01-0.06
P. 2 Par. 3
Within
Cr
0.5 or less
Claim 5: 0-0.5
0.1-1
P. 3 Par. 10
Overlapping
Ni
2 or less
Claim 8: 1 or less
0.1-1
P. 3 Par. 10, 13
Within 1 and 8
Cu
1 or less

0.1-0.7
P. 3 Par. 9
Within
Nb
0.001-0.05
Claim 10: 0.005-0.02
0.01-0.05
P. 3 Par. 7
Within 1, Overlapping 10
Ti
0.001-0.05

0.005-0.05
P. 3 Par. 8
Within
V
0.2 or less

0.01-1
P. 3 Par. 10, 13
Overlapping
B
0.01 or less

0.0005-0.0035
P. 3 Par. 6
Within
W
1 or less




Co
1 or less




Mn+Cr+Mo
0.4-2

0.8-3.3
By amounts above
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	It is noted that the optional elements W and Co are not taught by Ichimiya which is within those elements being optionally present as claimed.
The values above result in Ichimiya teaching a Mo content of 0.3-0.8, a Cr/2 value of 0.05-0.5, and a Mn/2 value of 0.2-0.75, which overlaps the claimed Mo ≥ Cr/2 (when Cr is present) and the claimed Mo ≥ Mn/2 of claim 1 and which overlaps the claimed Mo ≥ Cr and Mo ≥ Mn of claim 7.
	Ichimiya further teaches the steel having a Vickers hardness of 450 or more (P. 2 Par. 4) which overlaps the claimed the steel composition has a Vicker hardness of ≥630 Hv10.
	It is additionally noted that the processing according to the instant specification P. 6 is providing the composition, heating above Ac3, quenching, and an optional tempering.
	Ichimiya further teaches the processing including heating to 850˚C, quenching, and tempering (P. 4 Par. 9) which is within the claimed heating above Ac3, quenching and optional tempering.
	Since Ichimiya teaches the claimed composition and the processing according to the specification as well as an overlapping hardness, a person having ordinary skill in the art would further expect the overlapping hardness according to Ichimiya to fall within the claimed vicker hardness of 630Hv10 or more.

Regarding Claim 9, Ichimiya teaches the claim elements as discussed above. As discussed above, Ichimiya teaches the composition as shown in Table 4.
Table 4
Element
Claim 9
Ichimiya
Citation
Relationship
Al
0.01-0.1
0.01-0.06
P. 1 Par. 7
Within
Ni
0.1 or less
0.1-1
P. 3 Par. 10, 13
Overlapping
Cu
0.1 or less
0.1-0.7
P. 3 Par. 9
Overlapping
Nb
0.001-0.05
0.01-0.05
P. 3 Par. 7
Within
Ti
0.001-0.05
0.005-0.05
P. 3 Par. 8
Within
V
0.15 or less
0.01-1
P. 3 Par. 10, 13
Overlapping
B
0-0.003
0.0005-0.0035
P. 3 Par. 6
Within
W
0.2 or less



Co
0.2 or less



P
0.02 or less
0.02 or less
P. 3 Par 2
Same
S
0.02 or less
0.012 or less
P. 3 Par. 3
Within
N
0.006 or less
0.0065 or less
P. 3 Par. 9
Overlapping
H
0.0002 or less



O
0.005 or less



Ca
0.01 or less



REM
0.1 or less





In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
It is noted that the optional elements W, Co, H, O, Ca, and REM are not taught by Ichimiya which is within those elements being optionally present as claimed.



Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.
The arguments regarding cherry picking concentrations of Li and an obvious to try rationale are not convincing.
No concentrations were cherry picked, the ranges taught by Li overlap the claimed ranges which is a prima facie case of obviousness. No obvious to try rationale was used in the rejection and therefore the discussion of hypothetical millions of possible discrete compositions according to Li is not relevant to the rejection that was made.
The arguments regarding the Cr, Mn, Mo, and Si content of the examples of Li is not convincing.
A preferred embodiment or example does not teach away from the broader disclosure (MPEP 2123(II)), and in the present case regarding the Cr, Mn, Mo, and Si content of Li, the broader disclosure overlaps the claimed ranges and relationships which is a prima facie case of obviousness.
The arguments regarding cherry picking concentrations of Ichimiya and an obvious to try rationale are not convincing. 
No concentrations were cherry picked, the ranges taught by Ichimiya overlap the claimed ranges which is a prima facie case of obviousness. No obvious to try rationale was used in the rejection and therefore the discussion of finite vs infinite discrete compositions according to Ichimiya is not relevant to the rejection that was made.
The argument regarding a formula of Ichimiya is not convincing.
An exemplary example of the instant specification being outside the formula of Ichimiya does not have any pertinence to whether the composition taught by Ichimiya satisfies the claimed ranges.
The request for rejoinder is denied in view of the obviousness of product claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736